Per Curiam.

Eelators have failed to allege facts givr ing rise to a clear legal duty entitling them to the writ of mandamus. Furthermore, relators do not allege that the commission lacks jurisdiction to act, but only that such action would be erroneous. If a tribunal has jurisdiction to determine the question before it, a writ of prohibition will not issue to prevent it from exercising that authority. State, ex rel. McCaffrey, v. Cleveland (1978), 54 Ohio St. 2d 346, 347.
Accordingly, the writs of mandamus and prohibition are denied.- .

Writs denied.

CeLEBREZZE, . C. ■ J., HERBERT, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.